 

Exhibit 10.1

 

***FORM***

 

AEVI GENOMIC MEDICINE, INC.

 

Stock Incentive Plan

 

Non-Qualified Stock Option Award Terms

 

The Participant specified below has been granted this Non-Qualified Option (the
“Option”) by Aevi Genomic Medicine, Inc., a Delaware corporation (the
“Company”), under the terms of the Aevi Genomic Medicine, Inc. Stock Incentive
Plan, as amended from time to time (the “Incentive Plan”).  The Option shall be
subject to the Incentive Plan as well as the following terms and conditions (the
“Option Terms”):

 

Terms of Award.  The following words and phrases relating to the grant of the
Option shall have the following meanings:

 

The “Participant” is XXXXX.

 

The “Date of Grant” is DATE.

 

The number of “Covered Shares” is XXX shares of Common Stock.

 

The “Exercise Price” is $X, the Closing Price of Stock on the Date of Grant.

 

Except for terms otherwise defined in the Option Terms, any capitalized term in
the Option Terms shall have the meaning ascribed to that term under the
Incentive Plan.

 

Non-Qualified Stock Option.  The Option is intended to be a Non-qualified Stock
Option and not intended to constitute an “incentive stock option” as that term
is used in Code section 422.

 

Date of Exercise.  Subject to the limitations of the Option Terms, each
installment of Covered Shares (“Installment”) shall become vested and
exercisable on and after the “Vesting Date” for such Installment as described in
the following schedule (but only if the Participant’s Termination of Service has
not occurred before the Vesting Date):

 

INSTALLMENT   VESTING DATE
APPLICABLE TO INSTALLMENT XXX   Year Anniversary of Date of Grant XXX   2nd Year
Anniversary of Date of Grant XXX   3rd Year Anniversary of Date of Grant

 

Notwithstanding the foregoing provisions of this 0, the Option shall become
fully exercisable upon a Change in Control that occurs on or before the
Participant’s Termination of Service.

 

The Option may be exercised on or after the Participant’s Termination of Service
for any reason other than for Cause only as to that portion of the Covered
Shares for which it was exercisable immediately prior to the Participant’s
Termination of Service, or became exercisable on the date of the Participant’s
Termination of Service.

 

Expiration.  The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date.  The
“Expiration Date” shall be the earliest to occur of:

 

10 years after date of grant; or

 

 -1- 

 

 

the twelve (12) month anniversary of the Participant’s Termination of Service if
such termination occurs due to death or Disability; or

 

the 90th day following Participant’s Termination of Service if such termination
occurs for any reason other than death, Disability or Cause; or

 

the effective date of a Termination of Service where such Termination of Service
is for Cause.

 

For purposes of this Agreement, “Cause” shall have the meaning set forth in the
employment agreement entered into by and between the Participant and the
Company, if any. In the absence of any such agreement, “Cause” shall mean (1)
any act by the Participant of (A) fraud or intentional misrepresentation, or (B)
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any Affiliate, or (2) any willful violation of any law, rule or
regulation in connection with the performance of the Participant’s duties (other
than traffic violations or similar offenses), or (3) with respect to any
employee of the Company or any Affiliate, commission of any act of moral
turpitude or conviction of a felony, or (4) the willful or negligent failure of
the Participant to perform his duties in any material respect.

 

Method of Option Exercise.  Subject to the Option Terms and the Incentive Plan,
the Option may be exercised in whole or in part by filing a written notice with
the Secretary of the Company at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration Date.  Such notice shall specify the number of shares of Common Stock
which the Participant elects to purchase, and shall be accompanied by payment of
the Exercise Price for such shares of Common Stock indicated by the
Participant’s election. Payment may be by cash or, subject to limitations
imposed by applicable law, by such means as the Committee from time to time may
permit, provided that payment may be made by a net exercise such that, without
the payment of funds, the Participant may exercise the Option and receive the
net number of shares of Common Stock equal in value to (a) the number of shares
as to which the Option is being exercised, multiplied by (b) a fraction, the
numerator of which is the closing sales price of a share of Common Stock on the
NASDAQ Global Market on the date of exercise less the Exercise Price, and the
denominator of which is such closing sales price (the number of net shares to be
received shall be rounded down to the nearest whole number of shares).  The
Option shall not be exercisable if and to the extent the Company determines that
such exercise would violate applicable state or federal securities laws or the
rules and regulations of any securities exchange on which the Common Stock is
traded and shall not be exercisable during any blackout period established by
the Company from time to time.

 

Withholding.  The exercise of the Option, and the Company’s obligation to issue
shares of Common Stock upon exercise, is subject to withholding of all
applicable taxes. As permitted by the Committee from time to time, such
withholding obligations may be satisfied at the election of the Participant (a)
through cash payment by the Participant, (b) through the surrender of shares of
Common Stock that the Participant already owns or (c) through the surrender of
shares of Common Stock to which the Participant is otherwise entitled under the
Incentive Plan; provided, however, that except as otherwise specifically
provided by the Committee, such shares under clause (c) may not be used to
satisfy more than the Company’s minimum statutory withholding obligation.

 

Transferability.  The Option, or any portion thereof, is not transferable except
as designated by the Participant by will or by the laws of descent and
distribution or pursuant to a domestic relations order. Except as provided in
the immediately preceding sentence, the Option shall not be assigned,
transferred, pledged, hypothecated or otherwise disposed of by the Participant
in any way whether by operation of law or otherwise, and shall not be subject to
execution, attachment or similar process. Any attempt at assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof, or the levy of any attachment or similar process upon the
Option, shall be null and void and without effect.

 

Heirs and Successors.  The Option Terms shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
the Participant or benefits distributable to the Participant under the Option
Terms have not been exercised or distributed, respectively, at the time of the
Participant’s death, such rights shall be exercisable by the Beneficiary, and
such benefits shall be distributed to the Beneficiary, in accordance with the
provisions of the Option Terms and the Incentive Plan. The “Beneficiary” shall
be the beneficiary or beneficiaries designated by the Participant in a writing
filed with the Committee in such form and at such time as the Committee may
require. The designation of beneficiary form may be amended or revoked from time
to time by the Participant in accordance with such procedures as may be
established by the Committee. If a Participant fails to designate a Beneficiary,
or if the Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant. If a Participant designates a beneficiary and the
Beneficiary survives the Participant but dies before the Beneficiary’s exercise
of all rights under the Option Terms or before the complete distribution of
benefits to the Beneficiary under the Option Terms, then any rights that would
have been exercisable by the Beneficiary shall be exercised by the legal
representative of the estate of the Beneficiary, and any benefits distributable
to the Beneficiary shall be distributed to the legal representative of the
estate of the Beneficiary.

 

 -2- 

 

 

Administration.  The authority to manage and control the operation and
administration of the Option Terms and the Incentive Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to the Option
Terms as it has with respect to the Incentive Plan. Any interpretation of the
Option Terms or the Incentive Plan by the Committee and any decision made by it
with respect to the Option Terms or the Incentive Plan are final and binding on
all persons.

 

Incentive Plan Governs. Notwithstanding anything in the Option Terms to the
contrary, the Option Terms shall be subject to the terms of the Incentive Plan,
a copy of which may be obtained by the Participant from the Secretary of the
Company; and the Option Terms are subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Incentive Plan. Notwithstanding anything in the Option Terms to the
contrary, in the event of any discrepancy between the corporate records of the
Company and the Option Terms, the corporate records of the Company shall
control.

 

Not An Employment Contract. The Option does not confer on the Participant any
right with respect to continuance of employment or other service with the
Company or any Affiliate, nor shall it interfere in any way with any right the
Company or any Affiliate would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

 

No Rights As Shareholder.  The Participant shall not have any rights of a
shareholder with respect to the Covered Shares subject to the Option until a
stock certificate has been duly issued following exercise of the Option as
provided herein.

 

Amendment.  The Option Terms may be amended in accordance with the provisions of
the Incentive Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

Validity.  If any provision of the Option Terms is determined to be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Option Terms shall be construed and enforced as
if such illegal or invalid provision had never been included herein.

 

Section 409A Amendment. The Committee reserves the right (including the right to
delegate such right) to unilaterally amend the Option Terms and the Incentive
Plan without the consent of the Participant to maintain compliance with Code
Section 409A. The Participant’s acceptance of the Option constitutes
acknowledgement and consent to such rights of the Committee.

 

Clawback. The Option and any amount or benefit received under the Incentive Plan
shall be subject to potential cancellation, recoupment, rescission, payback or
other similar action in accordance with the terms of any applicable Company
clawback policy (the “Policy”) or any applicable law. The Participant’s
acceptance of the Option constitutes acknowledgement and consent to the
Company’s application, implementation and enforcement of (a) the Policy and any
similar policy established by the Company that may apply to the Participant and
(b) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation, as well as the Participant’s express
agreement that the Company may take such actions as are necessary to effectuate
the Policy, any similar policy and applicable law, without further consideration
or action.

 

IN WITNESS WHEREOF, the Company has caused the Option Terms to be executed in
its name and on its behalf, and the Participant acknowledges understanding and
acceptance of, and agrees to, the terms of the Option Terms, all as of the Date
of Grant.

 

 -3- 

 

 

PARTICIPANT   AEVI GENOMIC MEDICINE, INC.,             By:   Signature   Its:  
                Print Name      

 

 -4- 

 